 1   NINA MARINO, ESQ. (State Bar No. 142815)
     JENNIFER LIESER, ESQ. (State Bar No. 313707)
 2   KAPLAN MARINO, PC
     9454 Wilshire Blvd., Suite 902
 3   Beverly Hills, California 90212
     Tel: (310) 557-0007
 4   Fax: (310) 861-1776
     E-mail: marino@kaplanmarino.com
 5            lieser@kaplanmarino.com
 6   Attorneys for Defendant
     WILLIAM JAMES FARBER
 7

 8                                UNITED STATES DISTRICT COURT
 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           )   Case No. 17-CR-00188-LJO-SKO
12                                                       )
                                   Plaintiff,            )   ORDER RE: STIPLULATION TO
13                                                       )   MODIFY CONDITIONS OF
                             v.                          )   RELEASE
14                                                       )
     WILLIAM JAMES FARBER,                               )
15                                                       )
                                   Defendant.            )
16                                                       )
17          Upon stipulation by the parties to modify the conditions of pretrial release for defendant
18   WILLIAM JAMES FARBER, and upon finding good cause, it is hereby ORDERED that:
19          Defendant William James Farber’s conditions of pretrial release as identified in the
20   Court’s Modified Order Setting Conditions of Release (Dkt. 76) be modified to strike condition
21   (7)(b) which reads as follows:
22             “participate in the following Location Monitoring program component and abide
23             by all the requirements of the program, which will include having a location
24             monitoring unit installed in your residence and a radio frequency transmitter
25             device attached to your person. You must comply with all instructions for the use
26             and operation of said devices as given to you by the Pretrial Services Agency and
27             employees of the monitoring company. You must pay all or part of the costs of the
28             program based upon your ability to pay as determined by the PSO; Curfew: You

                                                     1
                         ORDER RE: STIPULATION TO MODIFY CONDITIONS OF RELEASE
 1              are restricted to your residence every day from 9:00 p.m. to 6:00 a.m., or as

 2              adjusted by the Pretrial Services office or supervising officer, for medical,

 3              religious services, employment or court-ordered obligations; and court

 4              appearances pre-approved by the PSO.”

 5            All other pretrial release conditions are to remain the same.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     October 5, 2018                                    /s/   Sheila K. Oberto       .
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       2
                           ORDER RE: STIPULATION TO MODIFY CONDITIONS OF RELEASE
